Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. Claims 1 through 19 were considered.

Response to Amendment
2.	This action is in response to communication filed on 05/24/2022.
a. Claims 1-19 are pending in this application.
b. Claims 1, 6-7, 8, and 14-17 has been amended.
 
Response to Arguments Regarding Claim Rejections – 35 USC § 101
3.	Applicant's arguments, see page 8-11 of Remarks, filed on 05/24/2022, with respect to Claim Rejections - 35 USC § 101 have been fully considered but are not persuasive. Applicant argues in substance:
a. “Applicant respectfully submits that the above amendment address the rejections under 35 U.S.C. § 101.” (Remarks, page )
No specific distinction between claims and previous 101 rejection is discussed in the remarks filed. Therefore, 101 rejection is maintained.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 8-11 of Remarks, filed on 05/24/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues in substance that: 
a. “Siva is directed to a solution for downloading onto a communication terminal, from the network, an application comprising a graphical interface (GUI) enabling the user to control and/or monitor at least one device home automation of a home automation installation. Ansari is directed to a solution for updating the firmware of a home automation device via its associated gateway, the update being driven by a remote Firmware Update Manager (FUM) service. The gateway is configured to ensure that the update works correctly and if not, downgrade the firmware version” (Remarks, page 9)
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. No specific distinction between claims and references used is discussed in the remarks filed.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claim 1, it recite(s) the method for configuring a communication terminal for monitoring a central control unit comprising steps of “receiving an interface application downloaded from the central control unit…; adapting the configuration of the communication terminal, the adaptation step comprising an installation of the interface application downloaded on the communication terminal…make the interface application compatible with a predetermined version of functional software of the central control unit.” The steps of “receiving an interface application downloaded from the central control unit” and “adapting the configuration of the communication terminal”, as drafted, is a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application because adding “installation of the interface application” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “make the interface application compatible with a predetermined version of functional software of the central control unit” is not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just syncing process which does not add any significant weight. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
With respect to claims 6, 14 and 15-17, it recite(s) the method for configuring a communication terminal for monitoring a central control unit comprising steps of “sending a control message to the central control unit via the installed and/or configured interface application, during an adaptation step of the configuration method”.  The steps of “sending a control message to the central control unit”, as drafted, is a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “adaptation step of the configuration method” is not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just syncing process which does not add any significant weight. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
With respect to claim 7, it recite(s) the method for configuring a communication terminal for monitoring a central control unit comprising steps of “downloading…the interface application and/or the setting data of the interface application on the communication terminal”.  The steps of “downloading…the interface application”, as drafted, is a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. This judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “setting data of the interface application on the communication terminal” is not sufficient to amount to significantly more than the judicial exception because it is considered as adding insignificant extra solution activity to the judicial exception because it is just syncing process which does not add any significant weight. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Dependent claim(s) 2-5, 8-13 and 18-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakkolundhu (US 2009/0066534 A1, hereinafter Siva) in view of Ansari et al. (US 2018/0227140 A1, hereinafter Ansari) further in view of Golden (US 2017/0319861 A1).

Regarding claim 1, Siva teaches a method for configuring a communication terminal for monitoring a central control unit or a home automation device belonging to a home automation installation (fig. 2(240) – Home automation system) (fig. 2(210) – user device), an initial configuration of the communication terminal comprising at least one container application (fig. 8(800)), the method implemented by the at least one container application, comprising the following steps:  
receiving an interface application and/or setting data of the interface application ([11]:  The application may include a graphical user interface (GUI) that will allow the user to, for example, set-up, control, and/or monitor any device connected to his home automation system. [59]: Service provider server 225 may receive via network 220 a request from user device 210 for application software, such as home automation module 500.), downloaded from the central control unit or from an external storage unit ([11, 36]: The user may download an application from the network that will allow him to access and control his home automation system (i.e. downloading application and set-up interface)); 
adapting the configuration of the communication terminal ([38-39]: Setup module 510 may provide a user of user device 210 the capability to initialize various parameters associated with home automation system 240. Setup module 510 may provide a GUI component that allows the user to create a graphical representation of home automation system 240 and/or the home devices connected thereto (i.e. configure application GUI)).
Siva however does not explicitly teach the central control unit comprising a predetermined version of functional software and a communication module arranged to communicate with the at least one container application; receiving an interface application according to the predetermined version of functional software of the central control unit; the adaptation step comprising an installation of the interface application downloaded on the communication terminal and/or a configuration of an interface application, present on the communication terminal before the receiving step, in order to make the interface application compatible with the predetermined version of functional software of the central control unit. 
	Ansari teaches the central control unit comprising a predetermined version of functional software ([128-129]: The subscription manager functionality 73 of the service management center network 50 replies with a service descriptor indicating the latest software version and configuration information for that gateway device 10 (i.e. gateway having predetermined version of software)) and a communication module arranged to communicate with the at least one container application ([69]: Connectivity between the gateway device 10 and each of a user's devices may be provided by implementation of one or more USB ports (interfaces) 13, a wired Local Area Network connection such as provided by an Ethernet local area network (LAN) interface 16, or, a wireless network interface via a WiFi LAN access point 62 provided (i.e. gateway have module to communicate with application in user devices)); 
	the adaptation step comprising an installation of the interface application downloaded on the communication terminal and/or a configuration of an interface application, present on the communication terminal before the receiving step, in order to make the interface application compatible with the predetermined version of functional software of the central control unit ([210-212]: For the associated endpoint device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM. If the user agrees for the update then the gateway device may initiate download of the firmware.  If the gateway device chooses to download the update, then the FUM or like functionality allows the gateway device to download the new version.  Once the software or firmware or like is downloaded, the gateway device may perform the automated upgrade of the endpoint device when indications are clear that it will be not be interrupting the rest of the functions and services.  The gateway device may perform a basic set of "acceptance" tests to make sure that the end device is still functional after the firmware upgrade (i.e. download and install software in the user device to make it compatible with the software version of the gateway)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva to incorporate the teachings of Ansari and the central control unit comprising a predetermined version of functional software and a communication module arranged to communicate with the at least one container application, the adaptation step comprising an installation of the interface application downloaded on the communication terminal present on the communication terminal before the receiving step in order to make the interface application compatible with a predetermined version of functional software of the central control unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device version and user device compatible (Ansari, [212]).
Siva in view of Ansari however does not explicitly teach receiving an interface application according to the predetermined version of functional software of the central control unit.
Golden teaches receiving an interface application according to the predetermined version of functional software of the central control unit ([89]: medical applications are downloaded from the service platform 230 to the user device 210 without any alteration to the medical applications on the user device 210. That is, the medical application that leaves the service platform 230 is the same medical application that operates on the user device 210 (i.e. user device receiving application according to the application version in service platform)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari to incorporate the teachings of Golden and receiving an interface application according to the predetermined version of functional software of the central control unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to ensure reliability, integrity and/or quality of the downloaded application. (Golden, [89]).

 Regarding claim 2, Siva in view of Ansari and Golden teaches the configuration method according to claim 1.
	Ansari further teaches comprising the following step: transmitting a request to download the interface application ([212]: For the associated endpoint device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM (i.e. request to download the application)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to further incorporate the teachings of Ansari and transmitting a request to download the interface application. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).

Regarding claim 5, Siva in view of Ansari and Golden teaches the configuration method according to claim 2.
	Ansari further teaches wherein the step of transmitting the download request is performed according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for downloading application in endpoint device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to further incorporate the teachings of Ansari and the step of transmitting the download request is performed according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).

Regarding claim 6, Siva in view of Ansari and Golden teaches the method as in claim 1.
Siva further teaches further comprising: sending a control message to the central control unit via the installed and/or configured interface application, during the adapting ([41]: Control module 520 may provide a GUI component that allows a user of user device 210 to control various settings associated with the control of home devices connected to slave units 260.  For example, a user may be able to control when a home device (e.g., ceiling light 270) turns on and/or turns off (i.e. user sends control message using the GUI component)). 

Regarding claim 7, Siva teaches a method for configuring a communication terminal for monitoring a central control unit or a home automation device belonging to a home automation installation (fig. 2(240) – Home automation system), an initial configuration of the communication terminal comprising at least one container application (fig. 8(800)), the method being implemented by the central control unit (fig. 2(250) – Central control Unit), the central control unit comprising at least a communication module arranged to communicate with the container application, as well as a functional software and an interface application for the functional software (fig. 4), the method, implemented by the central control unit, comprising the following step:
downloading, via the communication module, the interface application and/or the setting data of the interface application on the communication terminal ([11, 36]: The user may download an application from the network that will allow him to access and control his home automation system (i.e. downloading application and set-up interface)). 
Siva however does not teach the central control unit comprising a predetermined version of functional software and an interface application for the predetermined version of functional software.
Ansari teaches the central control unit comprising a predetermined version of functional software ([128-129]: The subscription manager functionality 73 of the service management center network 50 replies with a service descriptor indicating the latest software version and configuration information for that gateway device 10 (i.e. gateway having predetermined version of software)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva to incorporate the teachings of Ansari and the central control unit comprising a predetermined version of functional software. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device version and user device compatible (Ansari, [212]).
Siva in view of Ansari however does not explicitly teach the central control unit comprising an interface application for the predetermined version of functional software.
Golden teaches the central control unit comprising an interface application for the predetermined version of functional software ([89]: medical applications are downloaded from the service platform 230 to the user device 210 without any alteration to the medical applications on the user device 210. That is, the medical application that leaves the service platform 230 is the same medical application that operates on the user device 210 (i.e. service platform have application for version of software)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari to incorporate the teachings of Golden and the central control unit comprising an interface application for the predetermined version of functional software. One of ordinary skilled in the art would have been motivated to combine the teachings in order to ensure reliability, integrity and/or quality of the downloaded application (Golden, [89]).

Regarding claim 8, Siva in view of Ansari and Golden teaches the configuration method according to claim 7.
Siva however does not explicitly teach receiving, via the communication module, a download request, transmitted by the communication terminal.
	Ansari further teaches comprising a step of: receiving, via the communication module, a download request, transmitted by the communication terminal ([212]: For the associated endpoint device a user may have the option to automate the download or be prompted to initiate the download when an update is available in the FUM (i.e. request to download the application)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to further incorporate the teachings of Ansari and receiving a download request transmitted by the communication terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).

Regarding claim 11, Siva in view of Ansari and Golden teaches the configuration method according to claim 8.
	Ansari teaches wherein the step of receiving the download request is carried out according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for downloading application in endpoint device)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to further incorporate the teachings of Ansari and the step of receiving the download request is carried out according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).

Regarding claim 14, Siva in view of Ansari and Golden teaches the method as in claim 2.
Siva further teaches further comprising: sending a control message to the central control unit via the installed and/or configured interface application, during an adaptation step of the configuration method ([41]: Control module 520 may provide a GUI component that allows a user of user device 210 to control various settings associated with the control of home devices connected to slave units 260.  For example, a user may be able to control when a home device (e.g., ceiling light 270) turns on and/or turns off (i.e. user sends control message using the GUI component)).  

Regarding claim 17, Siva in view of Ansari and Golden teaches The method as in claim 5.	
Siva further teaches further comprising: sending a control message to the central control unit via the installed and/or configured interface application, during an adaptation step of the configuration method ([41]: Control module 520 may provide a GUI component that allows a user of user device 210 to control various settings associated with the control of home devices connected to slave units 260.  For example, a user may be able to control when a home device (e.g., ceiling light 270) turns on and/or turns off (i.e. user sends control message using the GUI component)).

Claim 3, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siva in view of Ansari and Golden further in view of Chew et al. (US 2012/0011572 A1, hereinafter Chew).

Regarding claim 3, Siva in view of Ansari and Golden teaches the configuration method according to claim 1.
Siva in view of Ansari and Golden however does not teach comprising the following steps: transmitting a discovery message; receiving an identification message containing a download address of an-the interface application.
Chew teaches comprising the following steps: transmitting a discovery message ([16]: the first NFC device transmits to the authentication server an application installation request including an application identifier of an application to install); 
receiving an identification message containing a download address of an-the interface application ([16]: The authentication server verifies the first authentication data, and if the secure processor is authenticated, transmits to the first NFC device an application download address).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to incorporate the teachings of Chew and transmitting a discovery message and receiving an identification message containing a download address of an-the interface application. One of ordinary skilled in the art would have been motivated to combine the teachings in order for device to download the application from the received download address and install the downloaded application (Chew, [16]).

Regarding claim 9, Siva in view of Ansari and Golden teaches the configuration method according to claim 7.
Siva in view of Ansari and Golden however does not teach comprising the following steps: receiving a discovery message from the communication terminal; transmitting an identification message containing a download address of the interface application, intended for the communication terminal.  
Chew teaches receiving a discovery message from the communication terminal ([16]: the first NFC device transmits to the authentication server an application installation request including an application identifier of an application to install); 
transmitting an identification message containing a download address of the interface application, intended for the communication terminal ([16]: The authentication server verifies the first authentication data, and if the secure processor is authenticated, transmits to the first NFC device an application download address).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to incorporate the teachings of Chew and receiving a discovery message from the communication terminal and transmitting an identification message containing a download address of the interface application intended for the communication terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order for device to download the application from the received download address and install the downloaded application (Chew, [16]).

Regarding claim 12, Siva in view of Ansari and Golden teaches the configuration method according to claim 2.
Siva in view of Ansari and Golden however does not teach comprising the following steps: transmitting a discovery message; receiving an identification message containing a download address of the interface application.  
Chew teaches transmitting a discovery message ([16]: the first NFC device transmits to the authentication server an application installation request including an application identifier of an application to install); 
receiving an identification message containing a download address of the interface application ([16]: The authentication server verifies the first authentication data, and if the secure processor is authenticated, transmits to the first NFC device an application download address.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to incorporate the teachings of Chew and transmitting a discovery message and receiving an identification message containing a download address of an interface application. One of ordinary skilled in the art would have been motivated to combine the teachings in order for device to download the application from the received download address and install the downloaded application (Chew, [16]).

Regarding claim 15, Siva in view of Ansari and Golden teaches the method as in claim 3. 
Siva further teaches further comprising: sending a control message to the central control unit via the installed and/or configured interface application, during an adaptation step of the configuration method ([41]: Control module 520 may provide a GUI component that allows a user of user device 210 to control various settings associated with the control of home devices connected to slave units 260.  For example, a user may be able to control when a home device (e.g., ceiling light 270) turns on and/or turns off (i.e. user sends control message using the GUI component)).  

Regarding claim 18, Siva in view of Ansari and Golden teaches the configuration method according to claim 8.
Siva in view of Ansari and Golden however does not teach comprising the following steps: receiving a discovery message from the communication terminal; transmitting an identification message containing a download address of the interface application, intended for the communication terminal.
Chew teaches receiving a discovery message from the communication terminal ([16]: the first NFC device transmits to the authentication server an application installation request including an application identifier of an application to install); 
transmitting an identification message containing a download address of the interface application, intended for the communication terminal ([16]: The authentication server verifies the first authentication data, and if the secure processor is authenticated, transmits to the first NFC device an application download address).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari and Golden to incorporate the teachings of Chew and receiving a discovery message from the communication terminal; transmitting an identification message containing a download address of the interface application, intended for the communication terminal. One of ordinary skilled in the art would have been motivated to combine the teachings in order for device to download the application from the received download address and install the downloaded application (Chew, [16]).

Claim 4, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siva in view of Ansari, Golden and Chew further in view of White et al. (US 2014/0006474 A1, hereinafter White).
  
Regarding claim 4, Siva in view of Ansari, Golden and Chew teaches the configuration method according to claim 3.
	Ansari further teaches in which the step of receiving the interface application is carried out according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for receiving application in endpoint device)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to further incorporate the teachings of Ansari and receiving the interface application is carried out according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).
Siva in view of Ansari, Golden and Chew however does not teach wherein: the step of transmitting the discovery message, and the step of receiving the identification message, are carried out according to a first communication protocol.
White teaches wherein: the step of transmitting the discovery message ([87]: as shown in message (3) of FIG. 7, a discovery client attempting to launch an application on a discovery service sends an application launch request in the form of an HTTP POST request to the Application Resource URL for the desired application (i.e. transmit discovery message according to HTTP protocol)), and 
the step of receiving the identification message, are carried out according to a first communication protocol ([89-90]: In response to receiving a valid POST request, a discovery server first extracts the Application Name from the POST URL. As shown in message (4) of FIG. 7, a discovery service sends an application launch response to the discovery client in the form of an HTTP response (i.e. receive identification message according to HTTP protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to incorporate the teachings of White and the step of transmitting the discovery message and the step of receiving the identification message are carried out according to a first communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to launch an application (White, [87]).

Regarding claim 10, Siva in view of Ansari, Golden and Chew teaches the configuration method according to claim 9.
	Ansari teaches in which the step of downloading the interface application is carried out according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for receiving application in endpoint device)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to further incorporate the teachings of Ansari and the step of downloading the interface application is carried out according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).
Siva in view of Ansari, Golden and Chew however does not teach wherein: the step of receiving the discovery message, and the step of transmitting the identification message, are carried out according to a first communication protocol, and in which the step of downloading the interface application is carried out according to a second communication protocol.  
White teaches wherein: the step of receiving the discovery message ([87]: as shown in message (3) of FIG. 7, a discovery client attempting to launch an application on a discovery service sends an application launch request in the form of an HTTP POST request to the Application Resource URL for the desired application (i.e. transmit discovery message according to HTTP protocol)), and 
the step of transmitting the identification message, are carried out according to a first communication protocol ([89-90]: In response to receiving a valid POST request, a discovery server first extracts the Application Name from the POST URL. As shown in message (4) of FIG. 7, a discovery service sends an application launch response to the discovery client in the form of an HTTP response (i.e. receive identification message according to HTTP protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to incorporate the teachings of White and the step of receiving the discovery message, and the step of transmitting the identification message, are carried out according to a first communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to launch an application (White, [87]).

Regarding claim 13, Siva in view of Ansari, Golden and Chew teaches the configuration method according to claim 12.
	Ansari teaches in which the step of receiving the interface application is carried out according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for receiving application in endpoint device)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to further incorporate the teachings of Ansari and receiving the interface application is carried out according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).
Siva in view of Ansari, Golden and Chew however does not teach wherein: the step of transmitting the discovery message, and the step of receiving the identification message, are carried out according to a first communication protocol. 
White teaches the step of transmitting the discovery message ([87]: as shown in message (3) of FIG. 7, a discovery client attempting to launch an application on a discovery service sends an application launch request in the form of an HTTP POST request to the Application Resource URL for the desired application (i.e. transmit discovery message according to HTTP protocol)), and 
the step of receiving the identification message, are carried out according to a first communication protocol ([89-90]: In response to receiving a valid POST request, a discovery server first extracts the Application Name from the POST URL. As shown in message (4) of FIG. 7, a discovery service sends an application launch response to the discovery client in the form of an HTTP response (i.e. receive identification message according to HTTP protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to incorporate the teachings of White and the step of transmitting the discovery message and the step of receiving the identification message are carried out according to a first communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to launch an application (White, [87]).

Regarding claim 16, Siva in view of Ansari, Golden, Chew and White teaches the method as in claim 4.
Siva further teaches further comprising: sending a control message to the central control unit via the installed and/or configured interface application, during an adaptation step of the configuration method ([41]: Control module 520 may provide a GUI component that allows a user of user device 210 to control various settings associated with the control of home devices connected to slave units 260.  For example, a user may be able to control when a home device (e.g., ceiling light 270) turns on and/or turns off (i.e. user sends control message using the GUI component)).  

Regarding claim 19, Siva in view of Ansari, Golden and Chew teaches the configuration method according to claim 18.
	Ansari teaches in which the step of downloading the interface application is carried out according to a second communication protocol ([212]: For the associated endpoint device a user may initiate the download when an update is available in the FUM (i.e. download the application). [220]: The XMPP messaging protocol, combined with the roster and XMPP addressing mechanisms may be utilized for either end user interactions or automated interactions between gateways (i.e. second communication protocol is used for receiving application in endpoint device)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to further incorporate the teachings of Ansari and receiving the interface application is carried out according to a second communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to make gateway device and user device compatible (Ansari, [212]).
Siva in view of Ansari, Golden and Chew however does not teach wherein: the step of receiving the discovery message, and the step of transmitting the identification message, are carried out according to a first communication protocol.
White teaches the step of receiving the discovery message ([87]: as shown in message (3) of FIG. 7, a discovery client attempting to launch an application on a discovery service sends an application launch request in the form of an HTTP POST request to the Application Resource URL for the desired application (i.e. transmit discovery message according to HTTP protocol)), and 
the step of transmitting the identification message, are carried out according to a first communication protocol ([89-90]: In response to receiving a valid POST request, a discovery server first extracts the Application Name from the POST URL. As shown in message (4) of FIG. 7, a discovery service sends an application launch response to the discovery client in the form of an HTTP response (i.e. receive identification message according to HTTP protocol)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Siva in view of Ansari, Golden and Chew to incorporate the teachings of White and the step of transmitting the discovery message and the step of receiving the identification message are carried out according to a first communication protocol. One of ordinary skilled in the art would have been motivated to combine the teachings in order to launch an application (White, [87]).

Additional References
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Malladi et al., US 2017/0060574 A1: Edge Intelligence Platform, and Internet of Things Sensor Streams System.
	b. Nigam, US 2015/0254067 A1: METHOD AND APPARATUS FOR SYNCHRONIZING APPLICATION CONFIGURATION DATA OVER A NETWORK.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453